Title: From Alexander Hamilton to Colonel Rufus Putnam, 31 July 1779
From: Hamilton, Alexander
To: Putnam, Rufus


Head Quarters [West Point]July 31st 1779
Sir,
The General directs that you will have the light infantry put under marching orders and held in readiness to move at the shortest notice. The enemy have made an incursion into the Jerseys.
You will be pleased to have the woman herewith sent to one of the enemy’s vessels nearest to you. She is a prisoner taken at Stoney point and is to go into New York.
I am Sir   Your most Obed   humble servant
A Hamilton   Aide De Camp
